Citation Nr: 0015465	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  94-25 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for sarcoidosis.


REPRESENTATION


Appellant represented by:	Michael E. Wildhaber, Esquire


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to 
September 1972.  


This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Louisville, Kentucky, which denied service 
connection for sarcoidosis.  This action by the RO followed 
an August 1996 decision by the Board, which reopened the 
appellant's claim on the basis of new and material evidence 
and remanded the matter to the RO with instructions to 
further develop the evidence in support of the appellant's 
claim.

The Board entered a decision in this case on May 30, 1997.  
Subsequently, the appellant appealed to the United States 
Court of Appeals for Veterans Claim (Court).  This matter is 
currently before the Board pursuant to an order of the Court 
dated on May 13, 1998, wherein the above-noted decision of 
the Board was vacated, and the case was remanded to the Board 
for appropriate action consistent with the Court's order, 
which incorporated by reference the directives of the 
parties' joint motion for remand.  A copy of the Court's 
order has been placed in the claims file.

In order to comply with the Court's order, the Board remanded 
the appeal to the RO in September 1998 for additional 
development of record and due process considerations.  
However, as reflected below, the RO failed to comply with all 
development requested by the Board.  As a result, it is again 
necessary to return this case to the RO in order to ensure 
that the appellant's right to due process is preserved.

The Board further notes that in a February 1999 rating 
action, the RO denied the appellant's claim of entitlement to 
an increased rating for schizophrenia, paranoid type.  There 
is no indication from the information of record that the 
appellant filed a Notice of Disagreement (NOD).  Accordingly, 
this issue is not before the Board for appellate 
consideration.





REMAND

In its September 1998 remand of this appeal, the Board 
pointed out that the Court, by way of the parties' joint 
motion for remand, had determined that the report of VA 
examination, dated in January 1997, was considered deficient 
and inadequate for rating purposes, because the report was 
not signed by a physician as required by VA Adjudication 
Procedure Manual M-21 Part VI, para. 1.07(d).  Implicit in 
this determination was the fact the January 1997 VA 
examination was conducted by a nurse practitioner, and not by 
a medical doctor.  For this reason, the Board directed the RO 
to schedule the appellant for a comprehensive examination by 
an appropriate specialist.  The Board also instructed that 
the claims folder be made available to and reviewed by the 
doctor prior to the examination.

However, after reviewing the March 1999 VA examination 
report, and the attached addenda, dated in August and 
November 1999, it is clear that the RO has not complied with 
the Board's instructions.  At the outset, the Board 
acknowledges that the RO did undertake efforts to cure the 
deficiency presented by the March 1999 report.  In so doing, 
an August 1999 addendum was prepared by a medical doctor who 
was not accorded an opportunity to formally examine the 
appellant.  Also, upon review of the later addendum prepared 
in November 1999, it is apparent that the primary examiner 
was that of a certified physician's assistant.  Although this 
addendum indicates that the report was reviewed and approved 
by an examining physician, there remains no signature over 
the name of the approving physician (which was the precise 
basis for Court's remand in the first instance).  As a 
consequence, the deficiencies that rendered the prior January 
1997 report inadequate have not been remedied by the 
subsequent development on remand, and thus the appellant has 
not yet been afforded the benefit of an adequate medical 
examination.  Action by the RO to accord the appellant a 
comprehensive pulmonary examination, which is conducted by a 
medical doctor, and includes a complete review of the claims 
file by that same doctor in conjunction with the study of the 
appellant's case, is therefore necessary before the Board can 
proceed with its appellate review.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993).

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, and 
to ensure full compliance with due process, the Board 
determines that it necessary to return this matter to the RO 
for further development of the record.  Further appellate 
consideration will be deferred and the matter is REMANDED to 
the RO for the following actions:

1.  The veteran should be afforded a VA 
pulmonary examination, to be conducted by 
a physician.  The purpose of the 
examination is to ascertain the nature 
and etiology of any lung disorder 
diagnosed, to specifically include 
sarcoidosis.  All necessary test and 
studies deemed appropriate by the 
physician should be performed.  The 
claims folder (to include the service 
medical records; the August 1990 medical 
statement prepared Dr. Harold Rockaway; 
and the January 1997 and March 1999 
reports of VA examination, as well as the 
August and November 1999 addenda) must be 
made available to and reviewed by the 
physician in conjunction with the study 
of this case.  Based on a review of the 
claims folder and the results of the 
pulmonary examination, the physician is 
asked to provide a medical opinion 
regarding whether it is at least as 
likely as not that any lung disorder, to 
specifically include sarcoidosis, if 
found, is related to the appellant's 
period of active duty service, including 
his complaints of shortness of breath, 
leg pain, and weight loss.  A complete 
rationale for all opinions must be 
provided.   

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  See Stegall v. 
West, supra.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for sarcoidosis.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
appeal should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this appeal.  The appellant needs 
to take no action until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




